                Case 1:21-cv-00166-CRC Document 15 Filed 08/20/21 Page 1 of 4




                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA


THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                                       Plaintiff,
           v.
                                                              Civil Action No. 21-0166 (CRC)
FEDERAL BUREAU OF INVESTIGATION,

                                       Defendant.


                                     PARTIES’ JOINT STATUS UPDATE

           Pursuant to the Court’s Minute Order dated August 1, 2021, The Brady Center to Prevent

Gun Violence (“Plaintiff”) and the Federal Bureau of Investigation (“Defendant”) (collectively,

the “Parties”), through counsel, having met and conferred, respectfully submit the following Joint

Update to the Court:

1.         FBI’s Document Production and Vaughn index

           a.       The Parties met and conferred regarding the document productions and Vaughn
                    index produced by the FBI on July 27, 2021; August 4, 2021; and August 13, 2021
                    by telephone and have conferred over email numerous times;

           b.       On July 28, 2021, Defendant notified Plaintiff that more than 120 potentially
                    responsive pages existed regarding Plaintiff’s FOIA request 1451131-000;

           c.       On August 5, 2021, the FBI informed the Brady Center that approximately 4,300
                    pages of documents potentially responsive to FOIA Request 1451131-000 had not
                    been produced due to Brady Center’s fee waiver election to limit the production if
                    its fee waiver request was denied1;

           d.       On August 11, 2021, the Defendant indicated that, should the Plaintiff agree to pay
                    fees incurred to process the remaining 4,300 pages, the Defendant would make 500-
                    page monthly rolling releases to begin November 15, 2021 until complete, which
                    Defendant estimated the completion date as August 2022, unless circumstances
                    cause the date to shift;


1   See also fee waiver denial letter dated April 19, 2021.
              Case 1:21-cv-00166-CRC Document 15 Filed 08/20/21 Page 2 of 4




         e.       Plaintiff agreed that it would pay estimated fees of $135 for the Defendant to
                  process and provide CD releases of the remaining potentially responsive 4,300
                  pages and requested that Defendant commit to a quicker production schedule on
                  August 13, 2021;

         f.       The FBI indicated that it could not agree to a quicker production schedule on
                  August 16, 2021;

         g.       The Parties are at an impasse regarding a reasonable production schedule for the
                  remaining 4,300 pages of potentially responsive records to Plaintiff’s FOIA request
                  1451131-000 and therefore propose to submit competing production schedules to
                  this Court on September 3, 2021; and

         h.       The Parties will not be in a position to submit motions for summary judgment until
                  the FBI has completed its production of the remaining potentially responsive 4,300
                  pages and therefore propose to submit competing amended case schedules to this
                  Court following entry of the Court’s order regarding the production schedule; and

         i.       The Parties continue to meet and confer regarding the sufficiency of the Vaughn
                  index produced by Defendant.

2.       Fee Waiver Denial

         a.       The FBI notified Plaintiff by letter dated April 19, 2021 its fee waiver requests were
                  denied for both FOIA requests and “[b]y [Plaintiff’s] eFOIA Request [No.
                  1451131-000] dated October 29, 2019, [Plaintiff has] limited [its] request to two
                  free hours of searching and 100 duplicated pages”2;

         b.       Plaintiff filed an administrative appeal regarding the fee waiver denial on July 16,
                  2021 to the Office of Information Policy (“OIP”);

         c.       As of the filing of this update, the fee waiver denial appeal has not been resolved by
                  the OIP; and

         d.       If the fee waiver denial appeal is not timely resolved in Plaintiff’s favor, Plaintiff
                  will seek to amend its complaint to seek relief from this Court regarding the fee
                  waiver denials. Should the fee waiver appeal to the OIP be denied or should the
                  OIP fail to timely resolve the fee waiver appeal, the Parties have agreed that
                  Plaintiff will file its motion to amend complaint, with the Defendant’s consent, no
                  later than fourteen days after receiving a denial from the OIP or when Plaintiff has
                  constructively exhausted its administrative remedies, whichever is later.

3.       If these deadlines are acceptable to Your Honor, a Proposed Order with a So Ordered line is
         attached for the convenience of the Court.

2 Upon submission of Plaintiff’s FOIA requests dated October 29, 2019, Plaintiff elected for the production to be
limited to two free hours of searching and 100 duplicated pages should its request for a fee waiver be denied. At the
time, Plaintiff did not expect that its request for a fee waiver would be denied.




                                                         -2-
         Case 1:21-cv-00166-CRC Document 15 Filed 08/20/21 Page 3 of 4




DATED: August 20, 2021                      Respectfully submitted,

CHANNING D. PHILLIPS                        WEIL, GOTSHAL & MANGES
D.C. Bar No. 415793                         LLP
Acting United States Attorney               /s/ Holly Loiseau
                                            Holly Loiseau
BRIAN P. HUDAK                              D.C. Bar No. 452442
Acting Chief, Civil Division                WEIL, GOTSHAL & MANGES
                                            LLP
/s/ Blake Weiner (with consent)             2001 M Street, N.W., Suite 600
BLAKE WEINER                                Washington, D.C. 20036
VA Bar No. 94087                            (202) 682-7144
Assistant United States Attorney            Holly.loiseau@weil.com
555 4th Street, N.W.
Washington, D.C. 20530
(202) 803-1604 (telephone)
                                            Kayleigh Golish (pro hac vice)
(202) 252-2590 (facsimile)
Blake.Weiner@usdoj.gov
                                            Amama Rasani (pro hac vice)
                                            Alex Walsh (pro hac vice)
Counsel for the United States of America.   WEIL, GOTSHAL & MANGES
                                            LLP
                                            767 Fifth Avenue
                                            New York, NY 10153-0119
                                            (212) 310-8000
                                            Kayleigh.golish@weil.com
                                            Amama.rasani@weil.com
                                            Alexander.walsh@weil.com

                                            Counsel for the Brady Center to
                                            Prevent Gun Violence.




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




                                            -3-
            Case 1:21-cv-00166-CRC Document 15 Filed 08/20/21 Page 4 of 4




THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                             Plaintiff,
       v.
                                                           Civil Action No. 21-0166 (CRC)
FEDERAL BUREAU OF INVESTIGATION,

                             Defendant.


                                    [PROPOSED] ORDER

       In light of the Joint Status Report submitted by the Parties on August 20, 2021, the
following schedule is hereby ordered:

                  Submission                                            Deadline

 The Parties shall submit competing amended                        September 3, 2021
 production schedules for the remaining 4,300
           pages referenced supra.

 The Parties shall submit a joint or competing         Within 30 days of entry of the Court’s Order
  amended case schedules incorporating the             regarding the amended production schedule
     Court’s determination regarding the
             production schedule.

SO ORDERED:
Dated: August ____, 2021                                ____________________________________
                                                            Honorable Christopher R. Cooper
                                                               U.S. District Court Judge




                                                 -4-
